DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
The information disclosure statement(s) filed on December 1, 2020 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence. 

Drawings
The drawings were received on January 20, 2021.  These drawings are accepted.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 as they pertain to the prior art have been considered but are moot in view of the new ground(s) of rejection, as necessitated by amendment.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-9 and 14-16 are rejected under 35 U.S.C. 102(a1) as being anticipated by Suzuki (US 5,255,121).
	As to claim 8, Suzuki teaches an optical imaging system comprising a first lens, second lens, third lens, fourth lens, fifth lens sequentially disposed in ascending numerical order from an object side of the optical imaging system toward an imaging plane of the optical imaging system (Suzuki Fig. 1 - lenses of r1-r4, r6-r11), wherein the first, third, and fifth lenses each have a refractive index of about 1.6 or more (Suzuki col. 5:5-20 - n1 = 1.75520; n3 = 1.75520; n5 = 1.69700), an image side surface of the second lens is convex (Suzuki Fig. 1 - r4), an image side surface of the third lens is concave (Suzuki Fig. 1 - r7), an object side surface of the fourth lens is convex (Suzuki Fig. 1 - r8).
	As to claim 9, Suzuki teaches all the limitation of the instant invention as detailed above with respect to claim 8, and Suzuki further teaches any one of the first, third, fifth lenses has a refractive index of about 1.66 or more (Suzuki col. 5:5-20 - n1 = 1.75520; n3 = 1.75520; n5 = 1.69700).
claim 14, Suzuki teaches all the limitation of the instant invention as detailed above with respect to claim 8, and Suzuki further teaches satisfying 2.86 ≤ CT4/ET4 (Suzuki col. 5:5-20 - CT4 = 6.7; ET4 ≈ 1.7).
	As to claim 15, Suzuki teaches all the limitation of the instant invention as detailed above with respect to claim 8, and Suzuki further teaches satisfying 0.53 < CT5/sag5 (Suzuki col. 5:5-20 - CT5 = 5.5000; sag5 ≈ 2).
	As to claim 16, Suzuki teaches all the limitation of the instant invention as detailed above with respect to claim 8, and Suzuki further teaches satisfying |f1/f | < 4.0 (Suzuki col. 5:5-20 - f = 25; as calculated f1 ≈ -85).
	
Claims 8 and 9 are rejected under 35 U.S.C. 102(a1) as being anticipated by Kitahara (US 7,663,814).
	As to claim 8, Kitahara teaches an optical imaging system comprising a first lens, second lens, third lens, fourth lens, fifth lens sequentially disposed in ascending numerical order from an object side of the optical imaging system toward an imaging plane of the optical imaging system (Kitahara Fig. 8 - L1, L2, L3, L4, L5)), wherein the first, third, and fifth lenses each have a refractive index of about 1.6 or more (Kitahara Table 1 - n1 = 1.92286; n3 = 1.88300; n5 = 1.78800), an image side surface of the second lens is convex (Kitahara Fig. 8 - R4), an image side surface of the third lens is concave (Kitahara Fig. 8 - R6), an object side surface of the fourth lens is convex (Kitahara Fig. 8 - R7).
claim 9, Kitahara teaches all the limitation of the instant invention as detailed above with respect to claim 8, and Kitahara further teaches Fno < 2.3 (Kitahara Table 7 - Fno = 1.45).

Claims 1, 3-5, 8-9 and 12-16 are rejected under 35 U.S.C. 102(a1) as being anticipated by Miyano (US 9,395,515).
	As to claim 1, Miyano teaches an optical imaging system comprising a first lens, second lens, third lens, fourth lens, fifth lens sequentially disposed in ascending numerical order from an object side of the optical imaging system toward an imaging plane of the optical imaging system (Miyano Fig. 17 - G1, G2, G3a, G3b, G4), wherein the first, third, and fifth lenses each have a refractive index of about 1.6 or more (Miyano Table 7 - n1 = 1.883; n3 = 1.84666; n5 = 1.67300), a field of view of the optical imaging system is about 100o or more (Miyano Table 7 - 2w = 136.3o) an image side surface of the second lens is convex (Miyano Fig. 17 - G2; Table 7), an image side surface of the third lens is concave (Miyano Fig. 17 - G3a; Table 7).
	As to claim 3, Miyano teaches all the limitations of the instant invention as detailed above in claim 1, and Miyano further teaches an object side surface of the second lens is convex (Miyano Fig. 17 - G2; Table 7).
	As to claim 4, Miyano teaches all the limitations of the instant invention as detailed above in claim 1, and Miyano further teaches an object side surface of the third lens is convex (Miyano Fig. 17 - G3a; Table 7).
claim 5, Miyano teaches all the limitations of the instant invention as detailed above in claim 1, and Miyano further teaches an object side surface of the fourth lens is convex (Miyano Fig. 17 - G3b; Table 1).
	As to claim 8, Miyano teaches an optical imaging system comprising a first lens, second lens, third lens, fourth lens, fifth lens sequentially disposed in ascending numerical order from an object side of the optical imaging system toward an imaging plane of the optical imaging system (Miyano Fig. 17 - G1, G2, G3a, G3b, G4), wherein the first, third, and fifth lenses each have a refractive index of about 1.6 or more (Miyano Table 7 - n1 = 1.883; n3 = 1.84666; n5 = 1.67300), an image side surface of the second lens is convex (Miyano Fig. 17 - G2; Table 1), an image side surface of the third lens is concave (Miyano Fig. 17 - G3a; Table 1), an object side surface of the fourth lens is convex (Miyano Fig. 17 - G3b; Table 1).
	As to claim 9, Miyano teaches all the limitations of the instant invention as detailed above in claim 8, and Miyano further teaches any one of the first lens, third lens, and fifth lens has a refractive index of about 1.66 or more (Miyano Table 7 - n1 = 1.883; n3 = 1.84666; n5 = 1.67300).
	As to claim 12, Miyano teaches all the limitations of the instant invention as detailed above in claim 8, and Miyano further teaches satisfying f ≤ 1.76mm (Miyano Table 7 - f = 1.211 mm).
	 As to claim 13, Miyano teaches all the limitations of the instant invention as detailed above in claim 8, and Miyano further teaches a field of view of the optical imaging system is about 120o or more (Miyano Table 7 - 2w = 136.3o).
claim 14, Miyano teaches all the limitations of the instant invention as detailed above in claim 8, and Miyano further teaches satisfying 2.86 ≤ CT4/ET4 (Miyano Table 7 - CT4 = 0.683; ET4 ≈ 0.2).
	As to claim 15, Miyano teaches all the limitations of the instant invention as detailed above in claim 8, and Miyano further teaches 0.53 < CT5/sag5 (Miyano Table 7 - CT5 = 0.300; sag5 ≈ 0.15).
	As to claim 16, Miyano teaches all the limitations of the instant invention as detailed above in claim 8, and Miyano further teaches satisfying |f1/f| < 4.0 (Miyano Table 7 - f1 = -0.592; f = 1.211).

Claims 1-5 and 8-9 are rejected under 35 U.S.C. 102(a1) as being anticipated by Yamanashi (US 5,808,808).
	As to claim 1, Yamanashi teaches an optical imaging system comprising a first lens, second lens, third lens, fourth lens, fifth lens sequentially disposed in ascending numerical order from an object side of the optical imaging system toward an imaging plane of the optical imaging system (Yamanashi Fig. 1a,b - lenses of r1-r4, r6-r10), wherein the first, third, and fifth lenses each have a refractive index of about 1.6 or more (Yamanashi col. 14:25-40 - n1 = 1.69690; n3 = 1.80518; n5 = 1.62230), a field of view of the optical imaging system is about 100o or more (Yamanashi col. 14:25-30 - 2w = 106.74o) an image side surface of the second lens is convex (Yamanashi Fig. 1a,b - r4), an image side surface of the third lens is concave (Yamanashi Fig. 1a,b - r7).
claim 2, Yamanashi teaches all the limitations of the instant invention as detailed above in claim 1, and Yamanashi further teaches an object side surface of the first lens is convex (Yamanashi Fig. 1a,b = r1).
	As to claim 3, Yamanashi teaches all the limitations of the instant invention as detailed above in claim 1, and Yamanashi further teaches an object side surface of the second lens is convex (Yamanashi Fig. 1a,b - r3).
	As to claim 4, Yamanashi teaches all the limitations of the instant invention as detailed above in claim 1, and Yamanashi further teaches an object side surface of the third lens is convex (Yamanashi Fig. 1a,b - r6).
	As to claim 5, Yamanashi teaches all the limitations of the instant invention as detailed above in claim 1, and Yamanashi further teaches an object side surface of the fourth lens is convex (Yamanashi Fig. 1a,b - r7). 
	As to claim 8, Yamanashi teaches an optical imaging system comprising a first lens, second lens, third lens, fourth lens, fifth lens sequentially disposed in ascending numerical order from an object side of the optical imaging system toward an imaging plane of the optical imaging system (Yamanashi Fig. 1a,b - lenses of r1-r4, r6-r10), wherein the first, third, and fifth lenses each have a refractive index of about 1.6 or more (Yamanashi col. 14:25-40 - n1 = 1.69690; n3 = 1.80518; n5 = 1.62230), an image side surface of the second lens is convex (Yamanashi Fig. 1a,b - r4), an image side surface of the third lens is concave (Yamanashi Fig. 1a,b - r7), and object side surface of the fourth lens is convex (Yamanashi Fig. 1a,b - r7).
	As to claim 9, Yamanashi teaches all the limitations of the instant invention as detailed above in claim 8, and Yamanashi further teaches any one of the first lens, third . 

Claims 1-6 and 8-9 are rejected under 35 U.S.C. 102(a1) as being anticipated by Kimura et al. (US 7,239,456 - Kimura).
	As to claim 1, Kimura teaches an optical imaging system (Kimura Fig. 8) comprising a first lens, second lens, third lens, fourth lens, fifth lens sequentially disposed in ascending numerical order from an object side of the optical imaging system toward an imaging plane of the optical imaging system (Kimura Fig. 8 - L11, L12, L13, L14, L15), wherein the first lens, third lens, and fifth lens each have a refractive index of about 1.6 or more (Kimura Table 4 - n1 = 1.834807; n3 = 1.834807; n5 = 1.80400), a field of view of the optical imaging system is about 100o or more (Kimura Table 4 - 2w = 114.6o), an image side surface of the second lens is convex (Kimura Fig. 8 - L12; Table 4), an image side surface of the third lens is concave (Kimura Fig. 8 - L13; Table 4).
	As to claim 2, Kimura teaches all the limitations of the instant invention as detailed above in claim 1, and Kimura further teaches an object side surface of the first lens is convex (Kimura Fig. 8 - L11).
	As to claim 3, Kimura teaches all the limitations of the instant invention as detailed above in claim 1, and Kimura further teaches an object side surface of the second lens is convex (Kimura Fig. 8 - L12).
claim 4, Kimura teaches all the limitations of the instant invention as detailed above in claim 1, and Kimura further teaches an object side surface of the third lens is convex (Kimura Fig. 8 - L13).
	As to claim 5, Kimura teaches all the limitations of the instant invention as detailed above in claim 1, and Kimura further teaches an object side surface of the fourth lens is convex (Kimura Fig. 8 - L14).
	As to claim 6, Kimura teaches all the limitations of the instant invention as detailed above in claim 1, and Kimura further teaches an object side surface of the fifth lens is convex (Kimura Fig. 8 - L15).
	As to claim 8, Kimura teaches an optical imaging system (Kimura Fig. 8) comprising a first lens, second lens, third lens, fourth lens, fifth lens sequentially disposed in ascending numerical order from an object side of the optical imaging system toward an imaging plane of the optical imaging system (Kimura Fig. 8 - L11, L12, L13, L14, L15), wherein the first lens, third lens, and fifth lens each have a refractive index of about 1.6 or more (Kimura Table 4 - n1 = 1.834807; n3 = 1.834807; n5 = 1.80400), an image side surface of the second lens is convex (Kimura Fig. 8 - L12; Table 4), an image side surface of the third lens is concave (Kimura Fig. 8 - L13; Table 4), an object side surface of the fourth lens is convex (Kimura Fig. 8 - L14).
	As to claim 9, Kimura teaches all the limitations of the instant invention as detailed above in claim 8, and Kimura further teaches any one of the first, third, fifth lenses has a refractive index of about 1.66 or more (Kimura Table 4 - n1 = 1.834807; n3 = 1.834807; n5 = 1.80400).
	
Claims 1-2, 4-5, 7-10, 12-13 and 15 are rejected under 35 U.S.C. 102(a1) as being anticipated by Yamakawa (US 8,922,910).
	As to claim 1, Yamakawa teaches an optical imaging system (Yamakawa Fig. 6) comprising a first lens, second lens, third lens, fourth lens, fifth lens sequentially disposed in ascending numerical order from an object side of the optical imaging system toward an imaging plane of the optical imaging system (Yamakawa Fig. 6 - L1, L2, L3, L4, L5), wherein the first lens, third lens, and fifth lens each have a refractive index of about 1.6 or more (Yamakawa Table 6 - n1 = 1.77250; n3 = 1.63350; n5 = 1.63350), a field of view of the optical imaging system is about 100o or more (Yamazawa Table 9 - 2w = 219.0o) an image side surface of the second lens is convex (Yamakawa Fig. 6 - r4; Table 6 - r4 < 0), an image side surface of the third lens is concave (Yamakawa Fig. 6 - r6; Table 6 - r6 > 0).
	As to claim 2, Yamakawa teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Yamakawa further teaches an object side surface of the first lens is convex (Yamakawa Fig. 6 - r1).
	As to claim 4, Yamakawa teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Yamakawa further teaches an object side surface of the third lens is convex (Yamakawa Fig. 6 - r5).
	As to claim 5, Yamakawa teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Yamakawa further teaches an object side surface of the fourth lens is convex (Yamakawa Fig. 6 - r8; Table 6).
claim 7, Yamakawa teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Yamakawa further teaches an F numbers of the optical imaging system is less than about 2.3 (Yamakawa Table 9 - Fno = 2.0).
	As to claim 8, Yamakawa teaches an optical imaging system (Yamakawa Fig. 6) comprising a first lens, second lens, third lens, fourth lens, fifth lens sequentially disposed in ascending numerical order from an object side of the optical imaging system toward an imaging plane of the optical imaging system (Yamakawa Fig. 6 - L1, L2, L3, L4, L5), wherein the first lens, third lens, and fifth lens each have a refractive index of about 1.6 or more (Yamakawa Table 6 - n1 = 1.77250; n3 = 1.63350; n5 = 1.63350), an image side surface of the second lens is convex (Yamakawa Fig. 6 - r4; Table 6 - r4 < 0), an image side surface of the third lens is concave (Yamakawa Fig. 6 - r6; Table 6 - r6 > 0), an object side surface of the fourth lens is convex (Yamakawa Fig. 6 - r8; Table 6).
	As to claim 9, Yamakawa teaches all the limitations of the instant invention as detailed above with respect to claim 8, and Yamakawa further teaches at least one of the first, third, fifth lens has an index of refraction about 1.66 or more (Yamakawa Table 6 - n1 = 1.77250).
	As to claim 10, Yamakawa teaches all the limitations of the instant invention as detailed above with respect to claim 8, and Yamakawa further teaches an Fnumber of the optical imaging system is less than about 2.3 (Yamakawa Table 9 - Fno = 2.0).
	As to claim 12, Yamakawa teaches all the limitations of the instant invention as detailed above with respect to claim 8, and Yamakawa further teaches satisfying f ≤ 1.76 mm (Yamakawa Table 9 - f = 0.863mm).
claim 13, Yamakawa teaches all the limitations of the instant invention as detailed above with respect to claim 8, and Yamakawa further teaches a field of view of the optical imaging system is about 120o or more (Yamakawa Table 9 - 2w = 219.0o).
	As to claim 15, Yamakawa teaches all the limitations of the instant invention as detailed above with respect to claim 8, and Yamakawa further teaches satisfying 0.53 < CT5/sag5 (Yamakawa Table 6 - CT5 = 0.441; as calculated sag5 ≈ 0.5).
	
Claims 8, 10-11 and 15 are rejected under 35 U.S.C. 102(a1) as being anticipated by Tsai et al. (US 9,235,033 - Tsai).
	As to claim 8, Tsai teaches an optical imaging system (Tsai Fig. 17) comprising a first lens, second lens, third lens, fourth lens, fifth lens sequentially disposed in ascending numerical order from an object side of the optical imaging system toward an imaging plane of the optical imaging system (Tsai Fig. 17 - 910, 920, 930, 940, 950) wherein the first lens, third lens, and fifth lens each have a refractive index of about 1.6 or more (Tsai Table 17 - n1 = 1.640; n3 = 1.640; n5 = 1.640), an image side surface of the second lens is convex (Tsai Fig. 9 - 522; Table 17), an image side surface of the third lens is concave (Tsai Fig. 9 - 532; Table 17), an object side surface of the fourth lens is convex (Tsai Fig. 9 - 541; Table 17).
	As to claim 10, Tsai teaches all the limitations of the instant invention as detailed above with respect to claim 8, and Tsai further teaches an Fnumber of the optical imaging system is less than about 2.3 (Tsai Table 17 - Fno = 2.30).
claim 11, Tsai teaches all the limitations of the instant invention as detailed above with respect to claim 8, and Tsai further teaches satisfying TTL/ImgHT < 2.0 (Tsai col. 5:46-55; col. 8:63-66; col. 9:105; col. 37:10-15 - TTL/ImgHT = 1.72).
	As to claim 15, Tsai teaches all the limitations of the instant invention as detailed above with respect to claim 8, and Tsai further teaches satisfying 0.53 < CT5/sag5 (Tsai Table 1 - CT5 = 0.439; as calculated sag5 ≈ 0.7).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        January 26, 2021